STATE OF MICHIGAN

                            COURT OF APPEALS



SHANA ROGERS,                                                        FOR PUBLICATION
                                                                     August 25, 2015
               Plaintiff-Appellee,                                   9:00 a.m.

v                                                                    No. 318395
                                                                     Otsego Circuit Court
                                                                     Family Division
DAVID A. WCISEL,                                                     LC No. 08-012687-DS

               Defendant-Appellant.


Before: WILDER, P.J., and SERVITTO and STEPHENS, JJ.

STEPHENS, J.

       Defendant appeals by delayed leave granted the circuit court order denying his motion to
revoke his acknowledgement of parentage. We reverse and remand.

                                       I. BACKGROUND

        Plaintiff, Shana J. Rogers, and defendant, David A. Wcisel, began an “off and on” dating
relationship in 2006. On March 12, 2007, plaintiff gave birth to MW. Defendant was present for
the delivery of MW and signed an acknowledgement of parentage at the hospital.1 Plaintiff and
defendant continued to reside together for approximately one year after MW’s birth before they
separated and defendant left the residence. On July 3, 2008, plaintiff, through the Otsego County
Prosecutor’s Office, filed a complaint for child support against defendant. Defendant filed an
answer which admitted to allegations that he was the father of MW, that he was not living with
the child, that the child was receiving public assistance, and that he was “of sufficient ability to
provide support for the child[] and [had] failed to provide support.” As a result, the parties
signed a consent order on August 19, 2008, granting plaintiff sole legal and physical custody of
MW, requiring defendant to pay $2,670 toward plaintiff’s reasonable and necessary confinement
expenses, and requiring defendant to pay $442 per month in child support.

1
  This Court was not provided with a copy of the acknowledgement of parentage and the
document is not a part of the trial court record. For purposes of this opinion, the Court has
assumed that the document was duly signed and notarized and was properly executed and filed in
keeping with the requirements §§ 3 and 5 of the Acknowledgment of Parentage Act, MCL
722.1001 et seq.



                                                -1-
        Sometime later defendant began to notice that MW had “physical attributions” that were
not his and asked plaintiff for a DNA (Deoxyribonucleic Acid) test. The DNA test results
showed that there was a zero percent chance that defendant was MW’s biological father.
Thereafter, on July 15, 2012, defendant filed a motion requesting that the trial court revoke the
parties’ acknowledgement of parentage, relieve him of any child support obligations, and
reimburse him for the child support expenses he had previously paid. Along with his motion,
defendant attached the DNA test and an affidavit in which he averred that he signed the
acknowledgement of parentage because plaintiff had represented that he was the only possible
father and because he believed that to be true. Plaintiff filed an answer and brief in opposition to
defendant’s motion. Plaintiff asserted that she informed defendant that there was a possibility
that another man was the father, and that defendant merely “changed his mind” about being
MW’s legal father. Plaintiff requested that the trial court require defendant to post $2,000 in
bond to be paid to plaintiff if his motion was denied and hold him in contempt for committing
perjury in his affidavit. On August 20, 2012, the trial court ordered “[t]hat the Friend of the
Court shall hold all child support received on behalf of Defendant until further order of the
Court.”

        On October 5, 2012, at the hearing on defendant’s motion, defendant argued that his
affidavit and the DNA test results were sufficient to set aside the acknowledgment of parentage.
Plaintiff countered that the trial court could apply the equitable parent doctrine and require
defendant to continue supporting the child. The trial court accepted that the acknowledgement of
parentage was not correct and plaintiff agreed that the DNA test proved defendant was not MW’s
biological father. The court however, would not revoke the acknowledgement of paternity
absent defendant stating facts that constituted a mistake of fact, newly discovered evidence,
fraud, misrepresentation, or duress under MCL 722.1437(2). The court explained that after
compliance with MCL 722.1437(2), defendant needed to show that revoking the
acknowledgement would not be against MW’s best interests. To address these contested issues,
a bench trial was held on July 11, 2013.

        At trial defendant testified that after he and plaintiff broke up, she informed him that she
was pregnant. Defendant believed he was the child’s biological father. He stated that he was not
aware that plaintiff had sexual relations with another man, and that plaintiff never indicated that
he might not be the child’s father. Defendant testified that he would not have signed an
acknowledgement of parentage if he had known that he was not the child’s father. For
comparison, defendant testified to a prior child born to plaintiff in 2006 that plaintiff “swore 100
percent” was his. Defendant was present for that child’s delivery and was asked to sign the
acknowledgment of parentage for that child, but refused because he knew that child could not
have been his. Defendant explained that when he asked plaintiff for a DNA test for MW,
plaintiff took the position that he was the father. Defendant testified that when he texted plaintiff
the results, which indicated that he was not MW’s biological father, plaintiff responded that she
was “in shock,” “sorry,” and “always thought that [MW] was [his].” Defendant read texts from
plaintiff into the record in which plaintiff agreed that defendant should be removed from MW’s
birth certificate and stop paying child support. He testified that plaintiff sent him a text message
that said, “ ‘You said she was yours no matter what. That’s what hurts the most.’ ”

       Plaintiff testified that she became pregnant at the “end of June, beginning of July” of
2006, and that around that time she had sexual relations with defendant and Justin Beacroft. She


                                                -2-
testified that she called defendant to “let him know [she] was pregnant [and] that there could be a
50/50 chance” that he was not the child’s biological father. She testified that defendant and
Beacroft even joked about not knowing which one of them was the father while they were
drinking at a golf course before the child was born. Defendant denied both allegations. Plaintiff
testified that the child’s due date was changed during her pregnancy and that when she told
defendant about this “he looked at me with a dumb look on his face like knowing that it probably
wasn’t his.” However, plaintiff testified that she thought the child would be defendant’s based
on the new due date. Plaintiff testified that after MW was born, she and defendant only talked
about the possibility of her not being his when defendant heard rumors from others in town.
When asked what she meant when she texted defendant, “I’m so sorry for everything. I truly did
believe she was yours,” plaintiff answered, “Truly hoped that it was his. I probably worded it
wrong in how I spelt it and worded it. Like I truly did believe it was his and truly hoped that it
was his when the DNA test came back.” She admitted during cross-examination that she was
surprised by the DNA test results.

        Beacroft testified that he lived with defendant and plaintiff in 2006, and that he and
plaintiff had sexual relations during that time. He testified that in October or November 2006, he
told defendant “that things had been going on between” him and plaintiff. Defendant testified
that it was in the summer of “2009, 2008” that Beacroft told him that he had sexual relations
with plaintiff but that Beacroft did not specify when this occurred. Beacroft testified that
plaintiff called him when she found out that she was pregnant and explained that she was not
sure if it was defendant’s or his. Beacroft testified that it was his understanding that defendant
was MW’s biological father.

        Jami Rogers, plaintiff’s mother, testified that plaintiff told her “a month-and-a-half before
[the child] was born that defendant might not be the father.” Rogers testified that while plaintiff
was in labor, she and defendant talked and defendant stated “that he didn’t think he was going to
be able to go through with this” and that “he didn’t know if he could handle the situation.”
Defendant explained that his statements were in reference to the delivery because he was afraid
that he would pass out. Defendant denied ever indicating to plaintiff’s mother that he thought
the child might not be his.

        The court denied defendant’s motion on the record at the end of the trial. The trial court
believed that defendant’s lack of contact with MW after defendant and plaintiff separated
“indicat[ed] that [defendant] had some knowledge that perhaps he wasn’t the father.” The court
found the testimony of plaintiff, Beacroft and plaintiff’s mother to be more credible and
indicated that defendant had doubts as to whether he was MW’s father. The trial court found
“most persuasive” plaintiff’s testimony that defendant said “no matter what, she’s mine” which
indicated to the court that “there was a question out there as to paternity.” Accordingly, the trial
court concluded that plaintiff’s “version of events [was] more believable” and found that
defendant had not met his burden in proving a mistake of fact.

       On January 25, 2013, defendant filed a motion for a new trial or reconsideration under
MCR 2.611(A)(1)(a), (e), (g), and MCR 2.612(C)(1)(f); a motion to disqualify the trial judge
under MCR 2.003(C)(1)(a) and (b); and a motion to stay the order pending appeal under MCR
2.614. After hearing oral argument and allowing the parties to submit briefs regarding the
application of the holding in Bay County Prosecutor v Nugent, 276 Mich. App. 183; 740 NW2d


                                                -3-
678 (2007), that the presentation of unchallenged DNA evidence is sufficient to establish a
mistake of fact, the trial court denied defendant’s motion for a new trial and for disqualification.

              II. REVOCATION OF ACKNOWLEDGEMENT OF PATERNITY

      Defendant argues that the trial court erred in denying his motion to revoke his
acknowledgement of paternity when he set forth sufficient facts to demonstrate a mistake of fact.
We agree.

        This case arises under the Revocation of Paternity Act (RPA), MCL 722.1431 et seq.
“When reviewing a decision related to the Revocation of Paternity Act, this Court reviews the
trial court's factual findings, if any, for clear error.” Glaubius v Glaubius, 306 Mich. App. 157,
164; 855 NW2d 221 (2014). “ ‘The trial court has committed clear error when this Court is
definitely and firmly convinced that it made a mistake.’ ” Parks v Parks, 304 Mich. App. 232,
237; 850 NW2d 595 (2014) (citation omitted). The proper interpretation and application of a
statute is a question of law, which this Court reviews de novo. Coblentz v Novi, 475 Mich. 558,
567; 719 NW2d 73 (2006).

        “The principles of statutory interpretation are well established.” Hodge v US Sec Assoc,
Inc, 306 Mich. App. 139, 152; 855 NW2d 513 (2014). The goal of statutory interpretation is to
give effect to the Legislature’s intent. Bay County Prosecutor, 276 Mich. App. at 187. If a
statute’s language is clear, this Court assumes that the Legislature intended its plain meaning and
enforces it accordingly. Id. In doing so, “every word should be given meaning, and we should
avoid a construction that would render any part of the statute surplusage or nugatory.” Id.
(citations and internal quotation marks omitted). “While generally words and phrases used in a
statute should be assigned their primary and generally understood meaning, words and phrases
which have technical or special meaning in the law should be construed according to that
technical or special meaning[.]” Michigan Mut Ins Co v Farm Bureau Ins Group, 183 Mich. App.
626, 631; 455 NW2d 352 (1990). “Statutory language should be construed reasonably, keeping
in mind the purpose of the act, and to avoid absurd results. Hodge, 306 Mich. App. at 152
(citations and internal quotation marks omitted).

         “[I]n order to revoke an acknowledgement of parentage, an individual must file a claim
as provided under the [RPA].” MCL 722.1007(h). MCL 722.1437 governs an action for the
revocation of acknowledgment of parentage. MCL 722.1437(1) of the RPA provides that “the
mother, an acknowledged father, an alleged father, or a prosecuting attorney” may file an action
for the revocation of an acknowledgement of parentage within three years after the child’s birth
or within one year after the acknowledgement of parentage is signed, whichever is later. These
timing requirements, however, do not apply to actions “filed on or before 1 year after the
effective date of this act,” which was June 12, 2012. Id. Defendant filed his motion to revoke
the acknowledgement of parentage on July 15, 2012, within one year after the effective date of
the RPA.




                                                -4-
         MCL 722.1437(2)2 provides that:

                 An action for revocation under this section shall be supported by an
         affidavit signed by the person filing the action that states facts that constitute 1 of
         the following:

                (a) Mistake of fact.

                (b) Newly discovered evidence that by due diligence could not have been
         found before the acknowledgement was signed.

                (c) Fraud.

                (d) Misrepresentation or misconduct.

                (e) Duress in signing the acknowledgement.

Once a court determines that the affidavit is sufficient, the court is then required to “order blood
or tissue typing or DNA identification” under MCL 722.1443. MCL 722.1437(3). “The person
filing the action has the burden of proving, by clear and convincing evidence, that the
acknowledged father is not the father of the child.” MCL 722.1437(3). An “acknowledged
father” is “a man who has affirmatively held himself out to be the child's father by executing an
acknowledgment of parentage under the acknowledgment of parentage act.” MCL 722.1433(1).
In order to have prevailed in having the acknowledgement of parentage revoked the defendant
must have submitted 1) a signed affidavit containing facts sufficient, in this case, to make up a
claim of mistake of fact; and 2) the results from blood, tissue or DNA testing. MCL
722.1437(3). This evidence, taken together, must have clearly and convincingly proved that
defendant was not the father of the child. MCL 722.1437(3).3

       In this case, the court received the DNA test results at the same time it received
defendant’s affidavit. Neither plaintiff nor the trial court refuted the validity of the DNA results.
The bench trial was held to test the sufficiency of the affidavit. Both the trial court’s oral
opinion after trial and its written opinion on reconsideration denied defendant relief for failure to

2
    As of March 17, 2015, this section will be at MCL 722.1437(4). 2014 PA 368.
3
  There is disagreement between panels of this Court as to whether a best interest analysis is to
follow in a revocation of an acknowledgement of paternity action after the trial court’s
consideration of the affidavit and blood, tissue or DNA results. See Helton v Beaman, 304 Mich
App 97; 850 NW2d 515 (2014), where the Court acknowledged that in In re Moiles, 303 Mich
App 59; 840 NW2d 790 (2013), rev’d in part 495 Mich. 944 (2014), “this Court held that a circuit
court is not required to make a best-interest determination under MCL 722.1443(4) when
revoking an acknowledgment” Helton, 304 Mich. App. at 106, but later applied a best interest
analysis reasoning that “[a]n automatic revocation of parentage upon receipt of DNA results
indicating that the plaintiff is the father would be contrary to the history and purpose of
Michigan's laws, which require consideration of children's best interests before ordering
unwarranted and traumatic disruptions in children's lives.” Id. at 109, n 9.



                                                  -5-
establish a mistake of fact.4 In its oral opinion, the trial court stated that the testimonial evidence
presented at trial established that the defendant “had some knowledge that perhaps he wasn’t the
father.” The court relied on several items of proof in reaching its’ conclusion. The court first
highlighted the fact that defendant was not in MW’s life after his relationship with plaintiff
ended. The court also credited the statements attributed to defendant by his mother and plaintiff.
Defendant’s mother testified that defendant said, “I can’t go through with this.” Plaintiff
testified that defendant said, “no matter what, she’s mine,” and that defendant did not seek a
DNA test earlier because he said he “did not want to know then.” In its opinion for
reconsideration, the court held that “DNA test results could not create a mistake of fact where
Defendant was already doubtful of his biological fatherhood status.”

        Our Supreme Court has held “that the parties’ knowledge of the possibility that
respondent was not the biological father of the child” is insufficient to demonstrate fraud or
misrepresentation.5 However, we do not have the same clarity for the instance of mistake of fact.
        In the case of Bay County Prosecutor, a panel of this Court concluded that the trial court
erred in holding that the plaintiff had failed to establish a mistake of fact. Id. at 189. Bay County
Prosecutor was decided under MCL 722.1011, the predecessor statute to MCL 722.1437. Id. In
that case, the defendant, despite having had a vasectomy years earlier, believed that he had
fathered the child.6 Id. at 185. Based on that belief, the defendant signed the acknowledgment
of parentage. Id. Months later it was learned that defendant’s fourteen-year-old son actually
impregnated the defendant’s girlfriend. Id. The defendant’s girlfriend filed a complaint to
revoke his acknowledgment of parentage. Id. at 185-186. The trial court held that “[b]ecause
defendant intended to be the child's father when he signed the affidavit of parentage, and because
he intended to remain as the father after he learned that he was not the biological father, there
was no mistake of fact that would justify revocation of defendant's acknowledgment of
parentage.” Id. at 186-187. A panel of this Court reversed, Id. at 185, reasoning:

       Plaintiff established that when defendant signed the affidavit of parentage,
       defendant believed that he was the biological father of the child. Plaintiff also
       established that a DNA test later determined that defendant's son, and not
       defendant, was the biological father. Presentation of the unchallenged DNA
       evidence was sufficient to establish a mistake of fact. See Sinicropi, supra at 176
       n. 14, 729 N.W.2d 256. Regardless of whether defendant intended to be the father
       when he signed the affidavit of parentage, and whether he intended to remain the
       legal father after he learned that he was not the child's biological father, the

4
  The trial court explained that because it did not find a mistake of fact, there was no need to
consider the equities of the case that would include how the child’s best interests would be
affected by revocation of the acknowledgement.
5
 In re Moiles, published order of the Michigan Supreme Court, filed February 21, 2014, (Docket
No. 148094).
6
  The defendant’s belief that he could have fathered a child after a vasectomy was based on
defendant’s prior girlfriend also having claimed that he impregnated her after his vasectomy
before she miscarried. 276 Mich. App. at 185.



                                                 -6-
       evidence established that defendant's decision to acknowledge paternity in this
       case was based, at least in part, on a mistaken belief that he was, in fact, the
       biological father. [Id. at 190.]

In Bay County Prosecutor, the Court found the defendant’s belief that he was the biological
father at the time of signing the acknowledgement of parentage as well as the unchallenged DNA
evidence to be sufficient to establish a mistake of fact, and that defendant’s intention to be and
remain the child’s father regardless of biology irrelevant.

        In the case of Sinicropi v Mazurek, 273 Mich. App. 149; 729 NW2d 256 (2006), a panel of
this Court affirmed the trial court’s finding of a mistake of fact. 273 Mich. App. at 176 n 14.
Sinicropi was also decided under MCL 722.1011, the predecessor statute to MCL 722.1437. Id.
at 176. In Sinicropi, the defendant had dated Martin Powers, then briefly dated the plaintiff, and
then resumed her relationship with Powers. Id. at 153. During the defendant’s brief relationship
with Sinicropi, a child was conceived. Id. Powers believed that he fathered the child and signed
the acknowledgement of parentage. Id. Powers and the plaintiff again separated and in 2004
were engaged in a custody dispute over the child. Id. It was during that time that DNA testing
was done revealing that Sinicropi was the child’s biological father. Id. at 153-154. The trial
court denied the defendant’s request to revoke Powers’ acknowledgment of parentage, granted
Powers physical custody, determined custody to Sinicropi would not be in the child’s best
interests, and ordered the defendant and Sinicropi to pay child support to Powers. Id. at 154-155.
On appeal, a panel of this Court remanded the case to the trial court for a consideration of the
equities of the case. Id. at 176. The Court did note however, that on remand “[t]here [was] no
need to review whether there was a mistake of fact regarding paternity or whether there [was]
clear and convincing evidence that Powers [was] not the biological father given the unchallenged
DNA evidence and the parties’ agreement that Sinicropi fathered the child.” Id. at 176 n 14. In
Sinicropi, the Court found the unchallenged DNA evidence and the fact that no one disputed
Sinicropi was the child’s biological father as sufficient evidence to establish a mistake of fact.

         In the case of Helton v Beaman, 304 Mich. App. 97, 105; 850 NW2d 515 (2014)7, a panel
of this Court, under the same version of the RPA at issue here, concluded that a mistake of fact
existed to proceed with revocation of the acknowledgement of paternity. Id. at 105. In Helton,
defendants, Lisa and Douglas Beaman, were in a relationship for several years. Id. at 100.
During a brief separation in the fall of 2002, Lisa had sexual relations with plaintiff, Matthew
Helton. Id. Lisa gave birth to a child in June 2003, before she and Douglas were married. Id.
They both signed an acknowledgement of parentage at the hospital acknowledging Douglas as
the child’s father. Id. Although the Beamans raised the child as part of their family, they
allowed Helton to interact with the child “periodically.” Id. at 101. When the child was two
months of age, Helton requested a DNA test and the Beamans agreed. Id. Because Helton
initially failed to pay for the DNA test, the test results, which confirmed that Helton was the
child’s biological father, were not obtained until 2006. Id. Four years later, Helton filed a
complaint seeking an order of filiation and parenting time, but it was dismissed by stipulation.

7
  Application for leave was granted. Helton v Beaman, published order of the Michigan
Supreme Court, filed September 24, 2014, (Docket No. 148927).



                                               -7-
Id. Approximately two years after that, Helton brought suit under the RPA and requested
summary disposition in his favor based solely on the DNA test results. Id. The trial court denied
Helton’s motion for summary disposition because “the DNA results standing alone were
insufficient to establish by clear and convincing evidence that defendants’ acknowledgement of
parentage should be set aside.” Id. at 102. The trial court then held a bench trial and, after
finding Lisa’s testimony more credible than Helton’s, concluded that it was in the child’s best
interests to deny Helton’s request to revoke the Beamans’ acknowledgement of parentage. Id.
The trial court specifically acknowledged the fact that Helton had no parental relationship with
the child. Id.

       On appeal, this Court concluded that

       Helton’s assertion of mistake of fact is a sufficient basis to proceed with the
       revocation action. The DNA evidence supports Helton’s attestation that he is the
       child’s biological father, and the trial testimony indicates that defendants
       mistakenly believed that Douglas was the child's biological father. When a
       defendant’s decision to sign an affidavit of parentage was based in part on a
       mistaken belief that he is the child’s biological father, that mistaken belief
       constitutes a mistake of fact sufficient to proceed with a revocation action. [Id. at
       105.]

In Helton, the Court found the DNA evidence and Douglas’ mistaken belief that he was the
father at the time of signing the acknowledgement as sufficient evidence to establish a mistake of
fact.

        Defendant heavily relies on Bay County Prosecutor and Sinicropi to contend that his
unchallenged DNA test results alone are sufficient to establish a mistake of fact. We decline to
adopt defendant’s position that unchallenged DNA evidence alone is sufficient to establish a
mistake of fact under the RPA. The holdings in Bay County Prosecutor and Sinicropi each
required something in addition to DNA evidence to find a mistake of fact. In Bay County
Prosecutor, the court found that the additional fact that defendant had some belief that he was
the biological father at the time of signing the acknowledgement of parentage created the mistake
of fact. It is noteworthy that the defendants in Bay County Prosecutor had a scientific reason to
doubt his biological connection, but still had some thought or perhaps, hope that he was the
biological parent. 276 Mich. App. at 190. In Sinicropi, the court relied on the parties’ agreement
after the fact that plaintiff fathered the child to support the mistake of fact. 273 Mich. App. at 176
n 14. In Helton, as in Bay County Prosecutor, Douglas held the mistaken belief that he was the
biological father at the time of signing the acknowledgement. 304 Mich. App. at 105.

        Simply put, biology does not control either an acknowledgment of paternity or its
revocation. Our Supreme Court has held that “an acknowledging father is not required to attest
that he is the biological father.”8 The definition of an “acknowledged father” does not include
any reference to a man being the biological father of a child. MCL 722.1433(1). A man is

8
 In re Moiles, published order of the Michigan Supreme Court, filed February 21, 2014, (Docket
No. 148094).



                                                -8-
considered to be the natural father of a child born out of wedlock merely by joining the mother in
completing and signing an acknowledgement of parentage before a notary. MCL 722.1003(1)-
(2). The undisputed fact that a man is not a child’s biological father, as proven by clear and
convincing evidence through blood, tissue or DNA, does not establish a mistake of fact.
Biological evidence is rather a second and separate factor to be considered in the revocation of
an acknowledgment of parentage after the trial court finds the moving party’s affidavit sufficient
under MCL 722.1437(2).9

        There is no definition of “mistake of fact” in the RPA or the Acknowledgement of
Parentage Act, MCL 722.1001 et seq. However, the Legislature is presumed to be aware of
existing law when drafting new laws. AFSCME v Detroit, 267 Mich. App. 255, 269; 704 NW2d
712 (2005). Since there is no indication in the language of the RPA that the Legislature intended
to alter the meaning of the term “mistake of fact” as understood in our law, it is appropriate,
therefore, to look to the definition used in other cases. In Montgomery Ward & Co v Williams, a
mistake of fact was defined as “a misunderstanding, misapprehension, error, fault or ignorance of
a material fact, a belief that a certain fact exists when in truth and in fact it does not exist.” 330
Mich. 275, 279; 47 NW2d 607 (1951). Since Montgomery Ward was decided in 1951, this Court
has consistently cited the same definition. See Sentry Ins v Claims Co Int’l, Inc, 239 Mich. App.
443, 447; 608 NW2d 519 (2000); Bay County Prosecutor, 276 Mich. App. at 189-190; In re Luin
Gyle Atterberry Revocable Trust, unpublished opinion per curiam of the Court of Appeals,
issued October 11, 2012 (Docket No. 307850); and Zigmond Chiropractic, PC v AAA
Michigan, unpublished opinion per curiam of the Court of Appeals, issued July 25, 2013
(Docket Nos. 300643, 304756, 305741, 306048, 306455, 306790).

        In applying the definition from Montgomery Ward, we conclude that the trial court
committed clear error in not finding that defendant had established a mistake of fact. A mistake
of fact is “a belief that a certain fact exists when in truth and in fact it does not exist.” 330 Mich.
275, 279. The trial court found that the defendant had doubt about whether he was the biological
father when he signed the affidavit of parentage and that, therefore, proofs on mistake of fact
failed. The law, however, does not require that a party have no knowledge that a fact might be
untrue to create a mistake of fact. Instead, the party must act in part upon an erroneous belief.
The trial court specifically rejected the idea that “a mistake of fact can be found where a belief is
only partial or where doubt about that belief is suspect.” However, Helton and Bay County
Prosecutor are inapposite.

       We conclude that such evidence is sufficient under MCL 722.1437(2) to establish a
mistake of fact.

      Accordingly, we reverse the trial court’s order denying defendant’s motion to revoke his
acknowledgement of parentage and remand this matter to the trial court for proceedings



9
  See Helton v Beaman, 304 Mich. App. at 103 n 4 (“We address the affidavit because a
determination of the sufficiency of the affidavit is a requisite step in the analysis prescribed by
MCL 722.1437.”)



                                                 -9-
consistent with this opinion. We do not retain jurisdiction.

                                                               /s/ Cynthia Diane Stephens
                                                               /s/ Kurtis T. Wilder
                                                               /s/ Deborah A. Servitto




                                               -10-